                             Case 18-12012-LSS            Doc 243       Filed 10/26/18        Page 1 of 4

                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


     In re                                                       Chapter 11

     OPEN ROAD FILMS, LLC, a Delaware                            Case No.: 18-12012 (LSS)
     limited liability company, et al.,1
                                                                 (Jointly Administered)
                               Debtors.
                                                                 Ref. Docket Nos. 9, 160, 216, 217 and 239

                               AMENDED NOTICE OF AUCTION AND SALE HEARING

     PLEASE TAKE NOTICE OF THE FOLLOWING:
                   1.      On September 6, 2018, Open Road Films, LLC and its debtor affiliates, as debtors and
     debtors in possession (collectively, the “Debtors”), each filed voluntary petitions for relief pursuant to
     Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

                    2.      On October 9, 2018, the United States Bankruptcy Court for the District of Delaware
     (the “Court”) entered an order [Docket No. 160] (the “Bid Procedures Order”),2 pursuant to sections 363 and
     365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006, (a) scheduling an auction (the
     “Auction”) for the sale of substantially all of the Debtors’ assets (the “Purchased Assets”) for November 7,
     2018 and a hearing to approve the sale of the Purchased Assets (the “Sale Hearing”) for November 9, 2018;
     (b) approving procedures (the “Bid Procedures”) for submitting competing bids for the Purchased Assets; (c)
     approving the form and manner of the notice of the Auction and the Sale Hearing; and (d) approving
     procedures for the assumption, assignment and sale of Contracts to any purchaser(s) of the Purchased Assets,
     and/or to resolve any objections thereto.

                    3.     On October 23, 2018, the Debtors filed the notice of filing [Docket No. 216] of the
     Asset Purchase Agreement, dated as of October 23, 2018 (the “Stalking Horse Agreement”), between the
     Debtors and OR Acquisition Co, LLC (the “Stalking Horse Bidder”), and the Motion for Order Authorizing
     and Approving Certain Bid Protections, Amendments to Bid Procedures Order, and Granting Related Relief
     [Docket No. 217] (the “Bid Protections Motion”), seeking entry of an order (the “Bid Protections Order”)
     (i) approving certain Bid Protections in favor of the Stalking Horse Bidder and (ii) approving certain
     amendments to the Bid Procedures Order and Bid Procedures in connection with the Stalking Horse
     Agreement. On October 26, 2018, the Court entered the Bid Protections Order [Docket No. 239].

                   4.      Pursuant to the Bid Procedures Order and the Bid Protections Order, if the Debtors
     receive any Qualified Bids, for the Purchased Assets, the Auction shall take place on November 7, 2018 at
     10:00 a.m. (Pacific Time) at the offices of Klee, Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the
     Stars, 39th Floor, Los Angeles, CA 90067. Only parties that have submitted a Qualified Bid, as set forth in
     the Bid Procedures Order, by no later than November 5, 2018 at 12:00 p.m. (Eastern Time) (the “Bid

     1
          The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Open Road
          Films, LLC (4435 Del.); Open Road Releasing, LLC (4736 Del.); OR Productions LLC (5873 Del.); Briarcliff LLC (7304
          Del.); Open Road International LLC (4109 Del.); and Empire Productions LLC (9375 Del.). The Debtors’ address is 2049
          Century Park East, 4th Floor, Los Angeles, CA 90067.
     2
          Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Bid Procedures
          Order.

01:23785803.1
                         Case 18-12012-LSS          Doc 243      Filed 10/26/18     Page 2 of 4

    Deadline”) may bid at the Auction. Any party that wishes to take part in this process and submit a bid for the
    Purchased Assets must submit their competing bid prior to the Bid Deadline and in accordance with the Bid
    Procedures, as amended by the Bid Protections Order, including that any bidder must, by the Bid Deadline,
    (i) submit a “blacklined” or otherwise marked copy of the bidder’s Proposed APA reflecting the differences
    between the Proposed APA and the Stalking Horse Agreement, and (ii) provide in such Potential Bidder’s
    bid for a Base Purchase Price in an amount greater than or equal to the sum of (A) the Base Purchase Price in
    the Stalking Horse Agreement, (B) the Bid Protections, and (C) the Minimum Overbid (“Minimum Initial
    Overbid Amount”).

                   5.     This Amended Notice of Auction and Sale Hearing is subject to the fuller terms and
    conditions of the Bid Procedures Motion, the Bid Procedures Order, the Bid Protections Motion, and the Bid
    Protections Order, with such Bid Protections Order controlling in the event of any conflict, and the Debtors
    encourage parties-in-interest to review such documents in their entirety. More information is provided below
    on how to obtain copies of such documents.

                   6.     The Sale Hearing to consider approval of the sale of the Purchased Assets to the
    Winning Bidder at the Auction, free and clear of all liens, claims and encumbrances, will be held before the
    Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, 824 North Market Street, Wilmington,
    Delaware 19801, 6th Floor, Courtroom #2, on November 9, 2018 at 10:00 a.m. (Eastern Time), or at such
    other time thereafter as counsel may be heard. The Sale Hearing may be adjourned from time to time
    without further notice to creditors or parties in interest other than by announcement of the adjournment in
    open court on the date scheduled for the Sale Hearing or in the applicable hearing agenda.

                   7.       Objections to the (i) sale, if any (the “Sale Objections”), and (ii) results of the Auction,
    if any (the “Auction Objections”), must: (a) be in writing; (b) comply with the Bankruptcy Rules and Local
    Rules; and (c) be filed with the Clerk of the Bankruptcy Court for the District of Delaware, Third Floor, 824
    North Market Street, Wilmington, Delaware 19801, in the case of the Sale Objections, on or before
    November 2, 2018 at 4:00 p.m. (Eastern Time) (the “Sale Objection Deadline”) and, in the case of the
    Auction Objections, on or before 8:30 a.m. (Eastern Time) on the day of the Sale Hearing (the “Auction
    Objection Deadline”) (provided, that solely in respect of any Sale Objection(s) filed by the Official
    Committee of Unsecured Creditors, any such Sale Objection(s) may be filed on or before the Auction
    Objection Deadline), and be served upon (I) Open Road Films, LLC, 2049 Century Park East, 4th Floor, Los
    Angeles, CA 90067, Attn: James Ellis, Email: jellis@tangmp.com; (II) co-counsel for the Debtors, Klee,
    Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the Stars, 39th Floor, Los Angeles, California 90067, Attn:
    Michael L. Tuchin, Esq. and Jonathan M. Weiss, Email: mtuchin@ktbslaw.com and jweiss@ktbslaw.com;
    (III) co-counsel for the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King
    Street, Wilmington, Delaware 19801, Attn: Michael R. Nestor, Esq. and Robert F. Poppiti, Jr., Esq., Email:
    mnestor@ycst.com and rpoppiti@ycst.com; (IV) counsel for the Committee, Pachulski Stang Ziehl & Jones
    LLP, 780 Third Avenue, 34th Floor, New York, NY 10017, Attn: Robert J. Feinstein, Esq., Scott L. Hazan
    Esq., and Colin R. Robinson, Esq., Email: rfeinstein@pszjlaw.com, shazan@pszjlaw.com, and
    crobinson@pszjlaw.com; (V) counsel for the Agent, Paul Hastings LLP, 200 Park Avenue, New York, New
    York 10166, Attn: Andrew Tenzer, Esq., Email: andrewtenzer@paulhastings.com and Susan Williams, Esq.,
    Email: susanwilliams@paulhastings.com, and Ashby & Geddes, P.A., Attn: Bill Bowden, Esq., Email:
    wbowden@ashbygeddes.com; (VI) counsel for the Stalking Horse Purchaser, Greenberg Traurig, LLP, Attn:
    Nathan A. Haynes, Esq., Email: haynesn@gtlaw.com, and DLA Piper LLP (US), Attn: Robert J. Sherman,
    Esq., Email: robert.j.sherman@dlapiper.com; (VII) counsel for certain guilds, Bush Gottlieb, a Law
    Corporation, 801 North Brand Boulevard, Suite 950, Glendale, California, Attn: Joseph A. Kohanski, Esq.,
    Email: kohanski@bushgottlieb.com and David E. Ahdoot, Esq., Email: dahdoot@bushgottlieb.com; and
    (VIII) the Office of the United States Trustee for the District of Delaware, 844 King Street, Suite 2207,
    Wilmington, Delaware, 19801, Attn: Linda Richenderfer, Esq., Email: linda.richenderfer@usdoj.gov.
                                                      2
01:23785803.1
                        Case 18-12012-LSS        Doc 243     Filed 10/26/18     Page 3 of 4

    UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE WITH THIS
    NOTICE, IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT, AND THE
    BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED WITHOUT FURTHER
    HEARING AND NOTICE.

                     8.      Parties interested in receiving more information regarding the sale of the Purchased
    Assets and/or copies of any related document, including the Stalking Horse Agreement, the Bid Procedures
    Motion, the Bid Protections Motion, the Bid Procedures Order, or the Bid Protections Order, may make a
    written request to: (i) co-counsel for the Debtors, Klee, Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the
    Stars, 39th Floor, Los Angeles, California 90067, Attn: Jonathan M. Weiss, Esq., Email:
    jweiss@ktbslaw.com; or (ii) co-counsel for the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney
    Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert F. Poppiti, Jr., Esq., Email:
    rpoppiti@ycst.com. In addition, copies of the Bid Procedures Motion, the Bid Protections Motion, the Bid
    Procedures Order, the Bid Protections Order and this Notice are on file with the Clerk of the Bankruptcy
    Court, Third Floor, 824 Market Street, Wilmington, Delaware 19801, and available for download on the
    dedicated website of the claims and noticing agent for the Chapter 11 Cases, Donlin, Recano & Company,
    Inc., at https://www.donlinrecano.com/Clients/orf/Index, by clicking on the tab “Sale Related Documents.”
    The Stalking Horse Agreement is also available on the “Sale Related Documents” tab.

                    9.     The Bid Procedures Order, as amended in certain respects by the Bid Protections
    Order, sets forth in detail the requirements for submitting a Qualified Bid for the Purchased Assets, and any
    person interested in making an offer to purchase the Purchased Assets must comply with the Bid Procedures
    Order, as amended in certain respects by the Bid Protections Order. Any persons interested in making an
    offer to acquire the Purchased Assets should contact FTI Consulting, Inc., via Amir Agam, at
    Amir.Agam@FTIConsulting.com, and Luke Schaeffer, at Luke.Schaeffer@FTIConsulting.com.

                   10.    For ease of reference, the following is a summary of certain dates and deadlines
    established pursuant to the Bid Procedures Order. The Debtors encourage parties-in-interest to review the
    Bid Procedures Order in its entirety, as the below summary is not intended to be exhaustive.

       November 2, 2018 at 4:00 p.m. (ET)        Deadline to object to the Debtors’ assumption and assignment
                                                 of executory contracts and unexpired leases in connection
                                                 with the sale of the Purchased Assets (other than regarding
                                                 adequate assurance of future performance)

       November 2, 2018 at 4:00 p.m. (ET)        Deadline to object to the sale of the Purchased Assets

       November 5, 2018 at 12:00 p.m. (ET)       Deadline to submit a bid for the Purchased Assets

       November 7, 2018 at 10:00 a.m. (PT)       Auction for the Purchased Assets at the offices of Klee,
                                                 Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the Stars,
                                                 39th Floor, Los Angeles, CA 90067

       November 7, 2018 at 4:00 p.m. (ET)        Deadline to object to adequate assurance of future
                                                 performance with respect to the Debtors’ assumption and
                                                 assignment of executory contracts and unexpired leases in
                                                 connection with the sale of the Purchased Assets




                                                   3
01:23785803.1
                         Case 18-12012-LSS        Doc 243     Filed 10/26/18     Page 4 of 4


       8:30 a.m. (ET) on the day of the hearing   Deadline to object to the results of the Auction (and deadline
       of the sale of the purchased assets        for Committee to object to the sale)

       November 9, 2018 at 10:00 a.m. (ET)        Hearing on the sale of the Purchased Assets



    Dated: October 26, 2018                                  /s/ Robert F. Poppiti, Jr.
                                                     Michael R. Nestor, Esq. (Bar No. 3526)
                                                     Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                     Ian J. Bambrick, Esq. (Bar No. 5455)
                                                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                     Rodney Square, 1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     Tel: (302) 571-6600
                                                     Fax: (302) 571-1253
                                                     Email: mnestor@ycst.com
                                                             rpoppiti@ycst.com
                                                             ibambrick@ycst.com

                                                     and

                                                     Michael L. Tuchin, Esq.
                                                     Whitman L. Holt, Esq.
                                                     Jonathan M. Weiss, Esq.
                                                     KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                     1999 Avenue of the Stars, 39th Floor
                                                     Los Angeles, CA 90067
                                                     Tel: (310) 407-4000
                                                     Fax: (310) 407-9090
                                                     Email: mtuchin@ktbslaw.com
                                                            wholt@ktbslaw.com
                                                            jweiss@ktbslaw.com

                                                     Counsel to Debtors and Debtors in Possession




                                                    4
01:23785803.1
